         Case 1:20-cv-10617-WGY Document 322-6 Filed 10/23/20 Page 1 of 2


From:                  Brown, Mike
To:                    "Kanwit, Thomas (USAMA)"; Oren Sellstrom; Michael Wishnie
Cc:                    Pirozzolo, Lisa; Butts, John
Subject:               RE: Response to Requests for Inspection.pdf
Date:                  Tuesday, September 8, 2020 4:46:09 PM


Thom,

Thank you for the responses to the Rule 34 Requests for Inspection. We wanted to get back to you
on your offer to discuss the requests further before motion practice. We understand your position
that a mutually acceptable solution is not likely. We still hope we can come to an agreement for the
reasons stated below and would like to confer again given the requirement in Local Rule 37.1. We
will engage on the papers if there is no room for resolution.

As we mentioned during our last discussion, an inspection is well within the bounds of the Federal
Rules. We do not agree the videos and diagrams taken at the outset of the litigation are sufficient to
fully litigate our claims and the current layout and state of the facility where our clients are housed is
clearly relevant to our claims under the Constitution and Rehabilitation Act. While you maintain that
“Detention facilities do not allow photographs to be taken of their facilities, or extensive
inspections,” courts do, and have recently, allowed inspections similar to the one we seek. See
Coreas v. Bounds, No. 20-cv-00780-TDC, ECF No. 159 (D. Md. July 30, 2020); Christian Alberto Santos
Garcia v. Chad F. Wolf, No. 20-cv-00821, ECF No. 58 (E.D. Va. Aug. 18, 2020). We recognize your
concerns about COVID-19 and prison security as well as your specific objections to the particulars of
our requests. As we previously offered, we are willing to come to an agreement on persons, time,
spaces to be inspected, and the manner in which those accompanying the inspectors will be
identified. We are willing to draft a joint stipulation on those terms in advance of the inspection.

Best,
Mike

Mike Brown | WilmerHale
60 State Street
Boston, MA 02109 USA
+1 617 526 6310 (t)
+1 617 526 5000 (f)
mike.brown@wilmerhale.com

Please consider the environment before printing this email.

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be
privileged. If you are not the intended recipient, please notify us immediately—by replying to this message or by sending an email to
postmaster@wilmerhale.com—and destroy all copies of this message and any attachments. Thank you.

For more information about WilmerHale, please visit us at http://www.wilmerhale.com.


From: Kanwit, Thomas (USAMA) <Thomas.Kanwit@usdoj.gov>
Sent: Friday, September 4, 2020 8:29 PM
        Case 1:20-cv-10617-WGY Document 322-6 Filed 10/23/20 Page 2 of 2


To: Brown, Mike <Mike.Brown@wilmerhale.com>; Oren Sellstrom
<osellstrom@lawyersforcivilrights.org>; Michael Wishnie <michael.wishnie@ylsclinics.org>
Subject: Response to Requests for Inspection.pdf

EXTERNAL SENDER


Mike-

Here is Defendant’s response to the Requests for Inspection.

Based on our prior discussion, we do not think we will be able to come to an agreement on this. I
recognize that you are open to limiting the time, number of people and (maybe) the areas to be
inspected. But even with that, I doubt we will find a mutually acceptable solution. It is an enormous
intrusion from BCHOC’s point of view with many risks and burdens attendant.

That having been said, I am happy to discuss it further. I do have a motion for a protective order
drafted, but won’t file it until late Tuesday in case you think we should discuss it further.

Thank you.


Thom

Thomas E. Kanwit
Assistant U.S. Attorney
(617) 748-3271
